PER CURIAM:
This is an appeal from the order of the Court of Common Pleas of Philadelphia County granting the appellant in forma pauperis status. Such an order is interlocutory, and not appealable as of right under Pa.R.A.P. 311. Moreover, appellant has not sought permission to appeal this order under Pa.R.A.P. 312. Finally, appellant’s Notice of Appeal was filed more than thirty (30) days after the entry of the trial court’s order, in violation of Pa.R.A.P. 903. As such this appeal must be quashed.